Citation Nr: 1725853	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing has been associated with the electronic claims file.

Following that hearing the Veteran submitted additional relevant evidence in support of his claims, which was accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ) of any additional evidence.  As such, the Board may proceed with adjudication of the claims on appeal.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in service, an organic disease of the nervous system was not manifest within one year of service, and there was no link between the hearing loss disability and active service.

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in service or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities are the result of in-service noise exposure, including generator, rocket, and vehicle noise and weapons firing.  

An April 1968 Report of Medical Examination prior to entrance into service included a normal examination of the ears and normal audiometric findings in all frequencies in each ear.  A contemporaneous Report of Medical History included the Veteran's denial of a history of ear trouble or hearing loss.  A September 1971 Report of Medical Examination included a normal examination of the ears and audiometric testing did not show a hearing loss disability for VA purposes in either ear.  A contemporaneous Report of Medical History included the Veteran's denial of a history of ear trouble or hearing loss.  

A March 2010 private audiogram showed a hearing loss disability for VA purposes.  A January 2011 private treatment record noted complaints of tinnitus for many years.  At that time, the Veteran denied hearing loss.

In his July 2011 claim, the Veteran indicated the onset of his hearing loss and tinnitus disabilities in 1969.

In an October 2011 statement, the Veteran reported symptoms ringing in the ears that made it difficult to fall asleep.  The ringing also was a constant distraction and caused concentration problems.

An October 2011 statement from the Veteran's wife noted that they had lived together since 1973 and that the Veteran had been dealing with ringing in his ears since that time.  The constant ringing had affected all aspects of his daily life, including conversations, concentration, sleeping, and general socializing.

The Veteran was afforded a VA examination in March 2012.  The examiner diagnosed a bilateral sensorineural hearing loss disability and tinnitus.  The Veteran reported constant tinnitus from service.  The examiner noted review of the claims file.  Following review of the evidence of record, the examiner concluded that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of an event in service.  The rationale for the hearing loss noted that the Veteran's history was significant for in-service noise exposure, but that the service treatment records showed no evidence of a permanent hearing loss disability that was incurred in or aggravated by service.  The Veteran entered into service and separated from service with normal hearing sensitivity that was clinically normal bilaterally.  There was no significant shift in hearing thresholds documented during service.  Current scientific evidence asserted that permanent hearing loss was related to acoustic exposure or trauma and occurred at the time of the noise exposure.  It had not been found that there was delayed or progressive onset of hearing loss following the noise exposure.  In support of that assertion, the examiner cited to "Noise and Military Service - Implications for Hearing Loss and Tinnitus" from the Institute of Medicine, National Academy of Sciences.  Delayed or progressive onset of hearing loss typically was due to the natural aging process, genetic inheritance, medical pathology, civilian noise exposure, and other factors.  In this case, the Veteran's history was significant for post-service occupational noise exposure.  Based on these factors, the examiner concluded that the Veteran's hearing loss disability had its onset after service and was unrelated to service.  As to the tinnitus, the examiner concluded that it was most likely secondary to the Veteran's hearing loss disability and was less likely as not caused by or the result of service.

During his June 2016 Board hearing, the Veteran indicated that he initially noticed a "dull sound" in service and "would have to play with my mouth" in order to get the symptoms to clear.  He did not seek treatment for problems with his ears during service.  The Veteran testified to noise exposure from his work as a vehicle and generator mechanic, without the use of hearing protection.  He also had noise exposure from rocket fire while serving in Vietnam.  The Veteran noticed more severe decreased hearing acuity and tinnitus about 3 to 4 years after separation from service.  He started getting ringing in the ears and had a difficult time hearing from that point.  It progressed to the point that he required treatment in 2009 for the symptoms.  

Thereafter, in June 2016 the Veteran submitted a private audiological evaluation.  The examining audiologist found mild to moderately-severe mixed hearing loss bilaterally.  As to the etiology of the disability, the audiologist concluded that it was more than likely that the Veteran's hearing loss and tinnitus were a direct result of service, "particularly the noise exposure he experienced as a generator mechanic."

Bilateral Hearing Loss

Thus, the Veteran has a current bilateral sensorineural hearing loss disability.  The pertinent inquiry, then, is whether the bilateral hearing loss disability was caused by or is otherwise related to any incident of service, to include noise exposure in service.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the March 2012 VA examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or a result of an event in service.  The rationale included the Veteran's normal hearing acuity on separation from service, the absence of any threshold shift during service, and the lack of medical evidence supporting a finding of delayed-onset hearing loss.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's hearing loss disability is related to service.

The Board has considered the opinions expressed in the June 2016 private audiologist's report.  The sole rationale for the opinion, however,  appears to have been that the Veteran was exposed to noise in service as a generator mechanic.  Unlike the above VA examination report, the private opinion failed to consider or discuss the significance of the Veteran's post-service noise exposure, the normal audiometric findings at separation, the Veteran's denial of hearing loss at separation, or the study cited by the VA examiner regarding the absence of medical evidence to suggest delayed onset hearing loss due to noise exposure.  For these reasons, the Board finds the March 2012 VA examination report of significantly greater probative value.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, neither hearing loss nor an organic disease of the nervous system was noted during service.  As outlined above, the medical evidence does not show hearing loss until multiple decades after the Veteran's separation from service.  He did not have a hearing loss on separation from service and, indeed, he explicitly denied hearing loss on separation from service.  There is no demonstrable hearing loss disability until decades after separation from service.  Moreover, the Veteran has not explicitly reported a continuity of decreased hearing acuity from service.  He did not have characteristic manifestations of the pathology during that time frame.  Rather, when tested, the findings were normal and he denied pertinent pathology.  Both the Veteran's and his wife's statements have focused on ongoing ringing (tinnitus) from service, entitlement to service connection for which is granted below.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's hearing loss dating back to his service.

While the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385.  In light of the normal audiogram testing on separation that occurred after the Veteran's in-service noise exposure and his explicit denial of hearing loss at that time, the Board does not find that lay reports of a continuity of symptomatology are credible in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or was otherwise related to his service, given his lack of demonstrated medical expertise, the Board finds that the opinion of the March 2012 VA audiologist to be the most probative and credible evidence of record as to the relationship between the Veteran's bilateral hearing loss disability and his service.  Although the Veteran may be competent to report decreased hearing acuity, such lay evidence is far less reliable than the objective testing prepared by skilled professionals.  As such, the Board is of the opinion that the VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, the Board finds the March 2012 VA examination report of significantly greater probative value than the June 2016 private audiologist's report and the lay contentions of record.  The Veteran explicitly denied a history of hearing loss prior to separation from service and audiometric findings at that time were normal.  The Veteran reported onset of hearing loss symptoms multiple years after separation from service.  To the extent that his contentions can be read as implicitly raising a continuity of decreased hearing acuity from service, due to the mechanical nature of determining a hearing loss disability for VA purposes and his normal audiogram on separation, the Board affords the VA examiner's opinion greater weight.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Tinnitus

The Veteran contends that his current tinnitus disability was incurred during service.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of in-service acoustic exposure and several reports of a continuity of symptomatology from service.  As such, the Board concludes that entitlement to service connection is warranted. 

In reaching that conclusion, the Board acknowledges that the March 2012 VA examiner did not find a link between the Veteran's tinnitus and service.  That finding, however, discussed only a link between the tinnitus and the diagnosed hearing loss disability and failed to address the Veteran's report during the examination of a continuity of tinnitus from service.  

 
ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


